Case: 11-20714     Document: 00511925701         Page: 1     Date Filed: 07/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 18, 2012
                                     No. 11-20714
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LEONEL TOMAS AMAYA ARCE, also known as Leonel Tomas Arce Amaya,
also known as Leonel Tomas Amaya-Arce,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-49-1


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Leonel Tomas Amaya Arce (Amaya)
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Amaya has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20714   Document: 00511925701     Page: 2   Date Filed: 07/18/2012

                                 No. 11-20714

counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2